392 F.2d 978
Charles I. SPIESEL, Plaintiff-Appellant,v.Allan ROOS et al., Defendants-Appellees.
No. 452, Docket 32001.
United States Court of Appeals Second Circuit.
Argued April 25, 1968.Decided April 26, 1968.

Myron A. Ellis, New York City, for appellant.
John J. Langan, New York City (Schaffner & D'Onofrio and F. V. Mina, New York City, on the brief), for appellee Pinkerton's National Detective Agency.
F. Roberts Blair, New York City for appellee James Butler.
Before HAYS, ANDERSON and FEINBERG, Circuit Judges.
PER CURIAM:


1
Judgment affirmed.